NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-3982
                                      ___________

                                   WILLIAM BLASI,
                                                Appellant
                                         v.

                      PEN ARGYL AREA SCHOOL DISTRICT

                      ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 10-cv-06814)
                    District Judge: Honorable Lawrence F. Stengel
                     ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                November 7, 2012
               Before: SMITH, CHAGARES and WEIS, Circuit Judges
                         (Opinion filed: January 30, 2013)
                                  ___________

                                       OPINION
                                      ___________

PER CURIAM.

             William Blasi, acting as a pro se plaintiff in the District Court1, is the father

of two sons whom he describes as being “of mixed race; part white and part ethnic


1
  Plaintiff proceeded pro se but, as was established in the District Court during the
hearing on his motion for preliminary injunction, he has been a lawyer and he practiced
law for some years in New York. Therefore, the usual tolerance given to the pleadings of
pro se litigants is not applicable to this case.
                                             1
Chinese” and, at the time he initiated this litigation, 13 and 14 years of age. Alleging

various violations of his own constitutional rights, plaintiff brought an action pursuant to

42 U.S.C. § 1983 seeking injunctive and declaratory relief against the Pen Argyl School

District because of his dissatisfaction with the basketball program in which his sons

participated. Plaintiff‟s complaint contains intimations of racial discrimination against

his sons by school officials and by team mates but does not seek relief on that theory.

              After a hearing, the District Court denied preliminary injunctive relief

concluding the plaintiff was unlikely to prevail. The court then granted the School

District‟s motion to dismiss and entered judgment in its favor. We will affirm.

               In the fall of 2009, plaintiff‟s sons both chose to try out for the Pen Argyl

Area School District‟s interscholastic basketball program and were accepted for teams.

They and the plaintiff received a copy of the School District‟s Athletic Policies which

included the “Parental/Spectator Guidelines.” Among other things, the Guidelines

advised parents of team members to refrain from “[r]idiculing or berating players,

coaches, officials or other spectators.” Plaintiff and his sons each signed a statement

acknowledging that he had received and read the School District‟s Athletic Policies and

agreeing to uphold “the standards therein” for the 2009-2010 school year.

              From November 12 until December 23, 2009, plaintiff sent 17 e-mails to

coaches complaining about their coaching methods, the behavior of his sons‟ team mates

towards them, and alleged favoritism toward white, inferior players.

              In a letter to the plaintiff dated December 22, 2009, the school principal

stated that plaintiff had sent “scathing and threatening emails in which you berate and
                                              2
harass our coaches and make degrading and deplorable comments about 7th and 8th grade

players ….This conduct, as you know, is a violation of the Parent/Spectator Guidelines

(see enclosure) which was given to you at a parent meeting prior to the start of the 09-10

season and which you and your children signed on 11-19-09 ….” The letter also called

attention to that portion of the Guidelines warning that “[b]ehavior that degrades a player,

coach, referee, school official or another parent or fan is subject to disciplinary action by

school personnel.”

              As a sanction for his violation of the Guidelines, plaintiff was barred from

attending the next home game, scheduled for January 8, 2010. In response, among other

things, plaintiff filed an action in the District Court alleging a variety of constitutional

violations including the sanction against him.

              We write principally for the parties, who are familiar with the factual

context and legal history of this case. Therefore, we have set forth only those facts

necessary to our analysis. We have jurisdiction pursuant to 28 U.S.C. § 1291. Our

review is plenary. See McMullen v. Maple Shade Twp., 643 F.3d 96, 98 (3d Cir. 2011).

              Plaintiff‟s amended complaint listed six counts. The third, fourth, fifth, and

sixth counts essentially assert that his right to raise his children as he thinks best and/or

his right to freedom of speech have been violated by the School District‟s policies

regarding closed basketball practices/tryouts, the School District‟s game day dress code

for members of the middle school basketball team, and the School District‟s decisions to

cut one of his sons from the team and to not promote the other son to the PAASD

basketball team. The District Court ably explored those contentions in its detailed
                                               3
memorandum opinion and we see no need to reiterate the court‟s discussion on those

points.

              The first and second counts of the complaint set forth plaintiff‟s charges

that the School District violated his constitutional right to free speech both by sanctioning

him for the e-mails criticizing his sons‟ coaches and team mates and by enacting a

subsequent amendment of its Guidelines expressly extending the prohibition against

degrading, ridiculing or berating coaches and players to the use of electronic media

(internet/e-mail etc.). We find no merit in his claims.

              School officials have comprehensive authority, consistent with fundamental

constitutional safeguards, to maintain an environment suitable for academic and extra-

curricular learning by all students. See Tinker v. Des Moines Independent Community

Sch. Dist., 393 U.S. 503, 89 S. Ct. 733 (1969). There is no constitutionally protected right

to play sports. See Angstadt v. Midd-West Sch. Dist., 377 F.3d 338, 344 n.2 (3d Cir.

2004).

              The narrower goals of an athletic team differ from those of academic

pursuits and are not always consistent with the freewheeling exchange of views that

might be appropriate in a classroom debate. See, e.g., Lowery v. Euverard, 497 F.3d 584

(6th Cir. 2007). School officials have a legitimate interest in affording student athletes

“an educational environment conducive to learning team unity and sportsmanship and

free from disruptions that could hurt or stray the cohesiveness of the team.” Wildman v.

Marshalltown Sch. Dist., 249 F.3d 768, 771 (8th Cir. 2001).



                                              4
              In order to achieve an effective and efficient athletic program for the

students who wish to play, school officials may properly condition participation with a

greater limitation of constitutional rights, including the right to free speech, than might

otherwise be permissible. See Tennessee Secondary School Athletic Association v.

Brentwood Academy, 551 U.S. 291, 127 S. Ct. 2489 (2007) (restriction on speech in

recruiting athletes); Vernonia Sch. Dist. 47J v. Acton, 515 U.S. 646, 115 S. Ct. 2386

(1995) (voluntary participants in school athletics have reason to expect intrusions upon

normal rights and privileges).

              In this instance, plaintiff‟s charges are made in the context of an athletic

program in which his sons‟ participation, and by extension his own, is voluntary.

Plaintiff was aware of and agreed to the standards required of students, and their parents,

in order to participate in the School District‟s basketball program, including restrictions

on the manner and tone of speech used with respect to coaches and other players.

Although he makes an unsupported argument of non-applicability, the plaintiff

acknowledges in his complaint that such restrictions were “drafted as a reasonable time,

place, and manner regulation of speech.”

              The Guidelines and the challenged subsequent amendments are reasonably

designed to enhance the educational and athletic experience of plaintiff‟s sons as well as

that of other students participating in the program. The Guidelines do not preclude or

prohibit criticism of coaches (or even other team members) but regulate the time, place,

and manner in which such concerns are expressed in a way necessary to manage an

effective and efficient basketball program. The policy permits the coach and players to
                                              5
focus on the game when at hand, without distraction of competing views on the strategies

and tactics best calculated to win.

              “Athletic programs may … produce long-term benefits by distilling

positive character traits in the players. However, the immediate goal of an athletic team

is to win the game, and the coach determines how best to obtain that goal. … „The plays

and strategies are seldom up for debate. Execution of the coach‟s will is paramount.‟ ”

Lowery v. Euverard, 497 F3d. 584, 589 (6th Cir. 2007) (citation omitted).

              The sanction upon plaintiff was imposed because, contrary to the

Guidelines, he used incendiary language denigrating coaches and young players alike. In

so doing, plaintiff not only violated his own agreement to refrain from using abusive

language, he also jeopardized the interests of other participants in the athletic program.

              Judgment of the District Court will be affirmed.




                                              6